** OFFICE OF PUBLIC AFFAIRS — COMPETITIVE BIDDING — ADVERTISING ** THE STATE BOARD OF PUBLIC AFFAIRS IS NOT AUTHORIZED BY LAW TO SELL STATE PROPERTY, SUCH AS IS REFERRED BY YOU, WITHOUT SUBSTANTIALLY COMPLYING WITH THE PROVISIONS OF 74 Ohio St. 92 [74-92] (A) THAT IT WOULD BE ILLEGAL FOR MEMBERS OF THE STATE BOARD OF PUBLIC AFFAIRS, DURING THE TIME THEY ARE SERVING ON THE BOARD, TO ENGAGE IN ANY OTHER BUSINESS WHEREIN THEY WILL RECEIVE "COMPENSATION FOR THEIR PERSONAL SERVICES", AND (B) THAT IT WOULD BE ILLEGAL FOR THE STATE BOARD OF PUBLIC AFFAIRS TO ENTER INTO A CONTRACT WITH ANY FIRM OR CORPORATION "IN WHICH ANY MEMBER OF SAID BOARD SHALL HAVE ANY INTEREST OR SHALL BE A STOCKHOLDER, * * *".  HOWEVER, THE MERE FACT THAT A MEMBER OF THE BOARD OF PUBLIC AFFAIRS HAS AN INTEREST OR IS A STOCKHOLDER IN A FIRM OR CORPORATION DOES NOT MAKE IT ILLEGAL OR AGAINST PUBLIC POLICY FOR ANOTHER STATE DEPARTMENT OR INSTITUTION TO ENTER INTO A CONTRACT WITH SAID FIRM OR CORPORATION.  (CONFLICT OF INTEREST, DUAL COMPENSATION) CITE: 21 Ohio St. 21 [21-21], 74 Ohio St. 66 [74-66] 74 Ohio St. 91 [74-91], 74 Ohio St. 95 [74-95] 74 Ohio St. 123 [74-123], 74 Ohio St. 123H [74-123H] (FRED HANSEN)